Case 2:07-cr-20309-VAR-RSW ECF No. 397, PageID.4880 Filed 08/27/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                      IN THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,                  Case No. 07-cr-20309

vs.                                              HON. VICTORIA A. ROBERTS


CORDELL SAIN,

                Defendant.
_____________________________________________________________________

                              DEFENDANT’S REPLY BRIEF1

       There is one issue upon which the parties agree. Mr. Sain’s health leaves him

vulnerable to serious complications or death if he is infected by the novel coronavirus.

As the government notes, Mr. Sain’s chronic kidney disease is advanced (Stage 3) and

is acknowledged as an extraordinary and compelling reason for compassionate release

during this pandemic. In addition, Mr. Sain’s respiratory system is compromised. His

asthma, chronic bronchitis, and COPD heighten his chances of serious, possibly deadly

complications from COVID-19. The questions now before this Court include whether

Mr. Sain has exhausted his administrative options with the Bureau of Prisons (BOP),

whether he currently presents a danger to the community, and whether the factors in 18



       1
         The Court should note that undersigned counsel has made repeated efforts to
speak with Mr. Sain. No one is answering telephone calls at USP - Atlanta. In fact,
undersigned counsel is unable to even leave voice mail. The main number at USP -
Atlanta disconnects her before she can record a message. This brief is submitted to the
Court because of counsel’s respect for the Court, but the Court must understand that it
is a brief submitted without consultation with the client. The BOP’s inability or refusal to
allow contact is a violation of Mr. Sain’s right to counsel.

                                             1
Case 2:07-cr-20309-VAR-RSW ECF No. 397, PageID.4881 Filed 08/27/20 Page 2 of 7




U.S.C. § 3553a weigh in favor of compassionate release.



     1.    Sain exhausted his administrative appeals within the BOP.

     There is no question that Mr. Sain appealed to his warden at the United States

Penitentiary in Atlanta (USP-Atlanta) on June 5, 2020. So f ar, there has been no

determination regarding Mr. Sain’s request. Under the First Step Act, a case becomes

ripe for filing the defense motion under the statute when “the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf” or after “the lapse of 30 days from the receipt of such

a request by the warden of the defendant’s facility, whichever is earlier.” The

modification is reflected in section 3582(c)(1)(A) which states:

                  [T]he court, upon motion of the Director of the Bureau of
           Prisons, or upon motion of the defendant after the defendant has
           fully exhausted all administrative rights to appeal a failure of the
           Bureau of Prisons to bring a motion on the defendant’s behalf or
           the lapse of 30 days from the receipt of such a request by the
           warden of the defendant's facility, whichever is earlier, may reduce
           the term of imprisonment (and may impose a term of probation or
           supervised release with or without conditions that does not exceed
           the unserved portion of the original term of imprisonment), after
           considering the factors set forth in section 3553(a) to the extent
           that they are applicable

18 U.S.C, §3582(c)(1)(A)

More than thirty days have passed since the receipt of Mr, Sain’s request. The motion

is ripe for review by this Court.

     The BOP’s failure to give a final determination to Mr. Sain’s request for

compassionate release should give the Court cause to question to BOP’s competence

or indifference when it comes to COVID-19. Mr. Sain’s medical conditions fall well

                                             2
Case 2:07-cr-20309-VAR-RSW ECF No. 397, PageID.4882 Filed 08/27/20 Page 3 of 7




within the BOP’s guidelines for compassionate release during the COVID-19 crisis. No

response is tantamount to rejection when time is of the essence for a virus that is easily

transmitted in the close quarters of BOP prisons. The BOP’s inability to respond to an

emergency request undermines the government’s confidence in the Bureau’s ability to

maintain social distancing and provide personal protection equipment. Another

example of indifference or incompetence is in the BOP’s collection of statistical

evidence in its own walls. According to bop.gov, there have been no COVID-19 related

deaths among staff members at USP - Atlanta. 2 However, USP - Atlanta received

nationwide attention when 39-year old case worker, Robin Grubbs succumbed to

COVID-19 in April 2020. 3 As noted in the first footnote to this brief, it appears that USP

Atlanta is unable to manage telephone contact, much less the care and protection of

inmates at its facilities. For Mr. Sain this is alarming. The BOP recently began the

transfers of prisoners from jails and prison facilities. USP - Atlanta is one of several

prisons, including its facility in Oklahoma City that is used to house prisoners who are

transferred between prisons.4 This function increases the possibility of COVID-19

infections within its walls. Although the government is content to trust the Bureau of

Prisons with the care and safety of inmates, that trust appears to be misplaced.




       2
           https://www.bop.gov/coronavirus/
       3
        https://www.cbsnews.com/news/coronavirus-federal-prisons-confirm-first-staff-d
eath-linked-to-covid-19-robin-grubbs-usp-atlanta/
       4
           https://en.wikipedia.org/wiki/United_States_Penitentiary,_Atlanta

                                                  3
Case 2:07-cr-20309-VAR-RSW ECF No. 397, PageID.4883 Filed 08/27/20 Page 4 of 7




     2.         Sain does not currently present a danger to the surrounding community
                and the factors set forth in 18 U.S.C. § 3553a

     From all appearances, Mr. Sain is rehabilitated and ready to re-enter society. The

BOP evaluated him for purposes of the First Step Act and has deemed him a low risk

for recidivism. The BOP’s words are supported by its actions. Despite the seriousness

of his crimes, Mr. Sain is housed in USP - Atlanta’s prison camp. Federal prison camps

(FPCs) like the one at the Atlanta penitentiary are minimum-security facilities, which

have dormitory housing, and limited or no perimeter fencing. These institutions are

work- and program-oriented. Many are located adjacent to larger institutions or on

military bases, where inmates help serve the labor needs of the larger institution or

base.5

     Rather than remain focused on his sentencing, the Court is afforded the ability to

review the time Mr. Sain has severed and evaluate if its original sentencing goals were

met. See e.g. Pepper v. United States, 562 U.S. 476, 490-93 (2011)(providing format

for evaluating post-sentencing rehabilitation efforts in re-sentencing). The most

important consideration under §3553a is the overarching obligation for the Court to

impose a sentence “sufficient, but not greater than necessary,” to accomplish the goals

of sentencing. Dean v. United States, 137 S. Ct. 1170, 1175 (2017); Kimbrough v.

United States, 552 U.S. 85, 101 (2007)). The question for the Court is whether

exposure to the coronavirus would impose a life sentence on Mr. Sain.

     Mr. Sain is well aware that the crimes he committed are serious. The specter of

illicit narcotics are tearing apart the fabrics of our communities and families. However,


         5
             https://www.bop.gov/about/facilities/federal_prisons.jsp

                                                 4
Case 2:07-cr-20309-VAR-RSW ECF No. 397, PageID.4884 Filed 08/27/20 Page 5 of 7




the reason for compassionate release, as its name suggests, is to add some degree of

humanity to our system of justice.

     The Court should also note that the amount of time Mr. Sain has spent in prison is

almost 13 years. The length of incarceration sends a strong message that will deter

others from committing Mr. Sain’s offenses. In addition, his placement in a prison camp

indicates that Mr. Sain availed himself of the educational and vocational resources that

the BOP is able to provide him. Compassionate release will provide Mr. Sain the ability

to properly social distance and access personal protection equipment. This would

provide medical care and precautions in the most effective manner possible. See 18

U.S.C. § 3553a(2)(D). Finally, the BOP’s evaluation of Mr. Sain for purposes of the

First Step Act should assure the Court that the time served by Mr. Sain has been

sufficient to protect the community from further crimes.

                                     CONCLUSION

     The government inappropriately requests that the Court evaluate this matter as

though it were the day of sentencing almost 13 years ago. In fairness, the Court should

review Mr. Sain in the present. His health during the pandemic presents extraordinary

circumstances that justify compassionate release. His actions and status in the BOP

reflect a person who wisely considered the actions and decisions that took his f reedom

from him. He is rehabilitated and trusted with the lowest level of confinement available

in the Bureau of Prisons. In evaluating whether Mr. Sain is prepared for the “first step”

back into society, he is deemed a low risk recidivist. Finally, he presents a plan that

gives him stable housing and family support, as he seeks employment.

     If the BOP is willing to assign Mr. Sain to a facility that may have no walls, the

                                             5
Case 2:07-cr-20309-VAR-RSW ECF No. 397, PageID.4885 Filed 08/27/20 Page 6 of 7




Court can be assured he will succeed in society. Mr. Sain respectfully requests that this

Honorable Court grant his Motion for Compassionate Release.




                                                Respectfully Submitted,

                                                SMITH MIHAS PLLC

                                                /s/ Nicole L. Smith
                                                Nicole L. Smith, P62475
                                                Attorney for Cordell Sain
                                                467 Eureka Road, Suite 1
                                                Wyandotte, Michigan 48192
                                                (734) 692-3033
                                                nlsmith@smithmihas.com

Dated:    August 27, 2020




                                            6
Case 2:07-cr-20309-VAR-RSW ECF No. 397, PageID.4886 Filed 08/27/20 Page 7 of 7




                             CERTIFICATE OF SERVICE

     I certify under penalty of perjury that the foregoing document, Defendant’s Reply

Brief, was served on the parties and the Court on August 27, 2020 though the Court’s

CM/ECF electronic filing and service system.



                                          /s/ Nicole L. Smith
                                          Nicole L. Smith, P62475
                                          Attorney for Cordell Sain




                                           7
